Citation Nr: 1758160	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-15 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Denver, Colorado


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for a left shoulder disability.

2. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2005 until March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of that hearing is of record.

The Board notes that in a June 2016 rating decision, the RO granted a 20 percent disability rating effective June 24, 2010, for the Veteran's service-connected left shoulder disability under Diagnostic Code 5010.  However, higher and/or separate ratings are potentially available for his disability, to include under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5200 (scapulohumeral articulation, ankylosis), Diagnostic Code 5201 (arm, limitation of motion), Diagnostic Code 5202 (humerus, other impairment, Diagnostic Code 5203 (clavicle or scapula, impairment), 38 C.F.R. § 4.124a (neurological impairment), and 38 C.F.R. § 3.321 (b)(1) (extraschedular rating).  Thus this issue remains on appeal before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  At the August 2016 Board hearing, the Veteran testified that he was unable to work due to shoulder pain.  As the Veteran is seeking entitlement to a disability rating in excess of 20 percent for a left shoulder disability, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In consideration of the Veteran's statements at his August 2016 Board hearing, and in his previous VA treatment records following his January 2016 VA examination, a new examination will be provided to the Veteran.  

Specifically, these statements reflect that the Veteran's left should disability may have worsened since the most recent VA examination as he mentioned at the August 2016 Board hearing that his orthopedist told him a week earlier that he needed a shoulder replacement.  As such, the Veteran will be afforded a new VA examination.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the January 2016 VA examination is stale as there are allegations of increased severity.  Therefore, the Board finds that a thorough and contemporaneous medical examination should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran's TDIU claim is inextricably intertwined with the other issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding private or VA treatment records and associate those with the claims file (if any).  If possible the Veteran should submit them himself. 

2. After completion of the foregoing, the Veteran shall be afforded an additional VA examination to determine the current severity of his service-connected left shoulder disability.  The VA claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

3. After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2002).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




